DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The conditions for transmitting the NACK are already claimed in option “2” of claim 11 (i.e. (1) location information for second UE is not available and (2) transmission is not successfully decoded).  The second UE can be outside or within the communication range does not further limit the claim/condition, as this condition claims both options (in range or out of range).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2020/0344722, hereinafter He, claiming the priority dates of all provisional applications except 62/901,320) and in view of Inoue et al (US 2010/0136985, hereinafter Inoue).

Regarding claim 1, He discloses a method of a second User Equipment (UE) for performing Hybrid Automatic Repeat Request (HARQ) feedback in response to a groupcast sidelink transmission for a group (HARQ-ACK reporting for groupcast, Para [0138], page 5 of provisional 62/842,075), the method comprising: receiving, in a first slot, a first sidelink control information (SCI) and a second SCI from a first UE (receiving a PSSCH over a number of sub-channels in a first slot, Para [0005], where PSCCH provides SCI format for scheduling reception of PSSCH, Para [0097] with first and second stage SCI, Para [0170], Fig. 7 of provisional 62/842,075 and page 12 of provisional 62/854,594), wherein:										the groupcast sidelink transmission is scheduled by the first SCI and the second SCI (PSSCH with SCI format to schedule PSSCH reception by one or more UEs, Para [0102/121], page 3 of provisional 62/866,698); 											and the second SCI is indicative of a location indication, associated with a location of the first UE, and a communication range (second stage SCI provides the position information, Para [0170] such as zone ID, which can be used to derive distance between the TX and RX UEs, Para [0200], page 12 and 17 of provisional 62/854,594);								determining a Physical Sidelink Feedback Channel (PSFCH) resource based upon the first SCI (first stage SCI can indicate resource allocation, Para [0266], SCI can includes MSC and resource reservation interval for SPS, Para [0132], PSFCH resource can be indicated by a SCI format, Para [0215], pages 2, 3, 5 and 7 of provisional 62/854,618); 					and does not fully disclose one of: not transmitting a non-acknowledgement (NACK) indication on the PSFCH resource if a location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is outside the communication range from the first UE; or transmitting the NACK indication on the PSFCH resource if one of: the the RX UE will transmit HARQ-ACK feedback if the distance between TX and RX UE is within range or will not transmit HARQ feedback if the distance is too great, Para [0163] or transmitting feedback based on RSRP measurements, Para [0195] and will transmit NACK when the UE does not correctly decode the data, Para [0098], see pages 10 and 17 from provisional 62/854,594.  										He is not explicit about location information of second UE being available or not.  Inoue discloses the UE may be unable to obtain location information from GPS (as opposed to the conventional case where the UE knows its location via GPS), Para [0100], where one case, in view of the combination, the UE knows its location, and will transmit NACK when failing to decode the data and is within distance and/or high enough RSRP to first UE.  See response to arguments for further clarification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Inoue in order to reconfigure base station parameters to meet user demands and improve communication quality.
Regarding claims 2 and 12, He discloses the method/UE of claim 1/11, wherein: the second UE is outside the communication range from the first UE (RX UE beyond distance from TX UE or RSRP smaller than threshold value, Para [0195]).
Regarding claim 3, He discloses the method of claim 1, wherein: the first UE and the second UE are in the group (sidelink transmission and reception for UEs in a group, Para [0103], group of UEs in a groupcast, Para [0356]).
Regarding claims 4 and 13, He discloses the method/UE of claim 1/11, wherein: the first SCI is a first-stage SCI and the second SCI is a second-stage SCI (first and second stage SCI, Para [0170]).
Regarding claims 5 and 14, He discloses the method/UE of claim 1/11, wherein: the NACK indication is associated with a decoding result of the groupcast sidelink transmission (NACK value is used when the UE does not correctly decode the transmission, Para [0098]
Regarding claims 6 and 15, He discloses the method/UE of claim 1/11, wherein the location indication comprises a ZONE ID of the first UE, the method comprising: determining the location of the first UE based upon the ZONE ID (zone ID provided in SCI, Para [0196] and second UE can determine the zone/location of first UE and the distance to the first UE, Para [0198]).
Regarding claims 7 and 16, He discloses the method/UE of claim 1/11, comprising: determining the location information of the second UE using at least one of a Global Navigation Satellite System (GNSS), a Global Positioning System (GPS), or a positioning mechanism.  He discloses the position information can be determined by GPS, Para [0164] and Inoue discloses a UE can obtain location information from GPS, Para [0071].
Regarding claim 8, He discloses the method of claim 1, wherein: the transmitting the NACK indication on the PSFCH resource is performed if: the location information of the second UE is not available; the groupcast sidelink transmission is not successfully decoded; and one of: the second UE is outside the communication range from the first UE; or the second UE is within the communication range from the first UE. He discloses the RX UE will transmit HARQ-ACK feedback based on a RSRP measurement being higher than a threshold value (i.e. in the communication range), Para [0195] and will transmit NACK when the UE does not correctly decode the data, Para [0098].  Inoue discloses the UE may be unable to obtain location information from GPS, Para [0100], where in this case, the feedback determination is based on RSRP and not distance, as location is not available. 
Regarding claims 9 and 17, He discloses the method/UE of claim 1/11, wherein: the transmitting the NACK indication on the PSFCH resource is performed, regardless of whether or not the second UE is within the communication communication range from the first UE, if the location information of the second UE is not available and the groupcast sidelink transmission is not successfully decoded.  He discloses the RX UE will transmit HARQ-ACK feedback based on a RSRP measurement being higher than a threshold value (i.e. in the communication range), Para [0195] and will transmit NACK when the UE does not correctly decode the data, Para [0098].  Inoue discloses the UE may be unable to obtain location information from GPS, Para [0100], where in this case, the feedback determination is based on RSRP and not distance, as location is not available.
Regarding claims 10, 18 and 20, He discloses the method/UE/CRM of claim 1/11/19, wherein: the location information of the second UE is available when the second UE is able to determine the location information via at least one of a Global Navigation Satellite System (GNSS), a Global Positioning System (GPS), or a positioning mechanism.  He discloses the position information can be determined by GPS, Para [0164] and Inoue discloses a UE can obtain location information from GPS, Para [0071].
Regarding claim 11, He discloses a second User Equipment (UE, Fig. 2) in a group, comprising: a control circuit and a processor installed in the control circuit (circuitry and processor, Fig. 2); and a memory installed in the control circuit and operatively coupled to the processor (memory, Fig. 2), wherein the processor is configured to execute a program code stored in the memory to perform operations for performing Hybrid Automatic Repeat Request (HARQ) feedback in response to a groupcast sidelink transmission for the group (HARQ-ACK reporting for groupcast, Para [0138], page 5 of provisional 62/842,075), the operations comprising: receiving, in a first slot, a first sidelink control information (SCI) and a second SCI from a first UE in the group (receiving a PSSCH over a number of sub-channels in a first slot, Para [0005], where PSCCH provides SCI format for scheduling reception of PSSCH, Para [0097] with first and second stage SCI, Para [0170], Fig. 7 of provisional 62/842,075 and page 12 of provisional 62/854,594), wherein: the groupcast sidelink transmission is scheduled by the first SCI and the second SCI (PSSCH with SCI format to schedule PSSCH reception by one or more UEs, Para [0102/121], page 3 of provisional 62/866,698); and the second SCI is indicative of a location indication, associated with a location of the first UE, and a communication range; (second stage SCI provides the position information Para [0170] such as zone ID, which can be used to derive distance between the TX and RX UEs, Para [0200], page 12 and 17 of provisional 62/854,594); determining a Physical Sidelink Feedback Channel (PSFCH) resource based upon the first SCI (first stage SCI can indicates resource allocation, Para [0266], SCI can includes MSC and resource reservation interval for SPS, Para [0132], PSFCH resource can be indicated by a SCI format, Para [0215], pages 2, 3, 5 and 7 of provisional 62/854,618); 									but does not fully disclose one of: not transmitting a non-acknowledgement (NACK) indication on the RX UE will transmit HARQ-ACK feedback if the distance between TX and RX UE is within range or will not transmit HARQ feedback if the distance is too great, Para [0163] or transmitting feedback based on RSRP measurements, Para [0195] and will transmit NACK when the UE does not correctly decode the data, Para [0098], see pages 10 and 17 from provisional 62/854,594.  He is not explicit about location information of second UE being available or not.  Inoue discloses the UE may be unable to obtain location information from GPS, Para [0100], where one case, in view of the combination, the UE knows its location, and will transmit NACK when failing to decode the data and is within distance and/or high enough RSRP to first UE.  		
Regarding claim 19, He discloses a non-transitory computer-readable medium (computer readable medium, Para [0011]) comprising processor-executable instructions that when executed by a second User Equipment (UE) cause performance of operations for performing Hybrid Automatic Repeat Request (HARQ) feedback in response to a groupcast sidelink transmission for a group (HARQ-ACK reporting for groupcast, Para [0138], page 5 of provisional 62/842,075), the operations comprising:											receiving, in a first slot, a first sidelink control information (SCI) and a second SCI from a first UE (receiving a PSSCH over a number of sub-channels in a first slot, Para [0005], where PSCCH provides SCI format for scheduling reception of PSSCH, Para [0097] with first and second stage SCI, Para [0170], Fig. 7 of provisional 62/842,075 and page 12 of provisional 62/854,594), 	wherein: the groupcast sidelink transmission is scheduled by the first SCI and the second SCI (PSSCH with SCI format to schedule PSSCH reception by one or more UEs, Para [0102/121], page 3 of provisional 62/866,698); and the second SCI is indicative of a location indication, second stage SCI provides the position information Para [0170] such as zone ID, which can be used to derive distance between the TX and RX UEs, Para [0200], page 12 and 17 of provisional 62/854,594);			determining a Physical Sidelink Feedback Channel (PSFCH) resource based upon the first SCI (first stage SCI can indicates resource allocation, Para [0266], SCI can includes MSC and resource reservation interval for SPS, Para [0132], PSFCH resource can be indicated by a SCI format, Para [0215], pages 2, 3, 5 and 7 of provisional 62/854,618); 					but does not fully disclose one of: not transmitting a non-acknowledgement (NACK) indication on the PSFCH resource if a location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is outside the communication range from the first UE; or transmitting the NACK indication on the PSFCH resource if one of: the location information of the second UE is not available and the groupcast sidelink transmission is not successfully decoded; or the location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is within the communication range from the first UE.  He discloses the RX UE will transmit HARQ-ACK feedback if the distance between TX and RX UE is within range or will not transmit HARQ feedback if the distance is too great, Para [0163] or transmitting feedback based on RSRP measurements, Para [0195] and will transmit NACK when the UE does not correctly decode the data, Para [0098], see pages 10 and 17 from provisional 62/854,594.  He is not explicit about location information of second UE being available or not.  Inoue discloses the UE may be unable to obtain location information from GPS, Para [0100], where one case, in view of the combination, the UE knows its location, and will transmit NACK when failing to decode the data and is within distance and/or high enough RSRP to first UE.  

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations for dependent claims and argues the amendments overcome the 112 rejection.  Applicant appears to argue the dependent claim requires the transmission of the NACK.  In .      
Applicant also briefly mentions impermissible hindsight as an argument.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no actual argument or explanation but just an assertion of hindsight and the Examiner states that no impermissible hindsight was used.  Further the primary reference discloses the majority of the claim and Inoue is only used to disclose in some cases the UE might be unable to determine its position from GPS (but typically the UE is going to know its location from GPS).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461